Title: James Madison to H. Thompson, Jr., 4 March 1828
From: Madison, James
To: Thompson, H. Jr.


	    
	      Dear Sir
	      
		Montpellier
		  March 4. 28
	      
	    
	    I have recd. your letter of Feby. 26, acquainting me with the formation of the Society in Union Town for the promotion of "Literature friendship and morality," and with its election of me as an honorary member.
Regarding an association for such purposes, in which young men of the Town unite with Students of the College, as doubly praise worthy, and a happy substitute for the social dissipations too often witnessed in such places, I feel the value of the mark of respect which the society has conferred on me and request that a return of my acknowledgments & good wishes may be presented to it

	    
	      J. M.
	    
	  